UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 Or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-100137 MEDISTEM LABORATORIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 86-1047317 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 2027 E. Cedar St. Tempe, AZ 85281 (Address of principal executive offices) (Zip Code) (954) 727-3662 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes [_] No [X] Number of shares outstanding of common stock, as of the latest practicable date:132,955,693 as of November 1, 2007 Transitional Small Business Disclosure Format (Check one): Yes [_] No [X] MEDISTEM LABORATORIES, INC. Table of Contents Page PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements: 2 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes 5 Item 2. Management's Discussion and Analysis or Plan of Operation 11 Item 3. Controls and Procedures 16 PART II – OTHER INFORMATION 17 Item 1. Legal Proceedings. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information. 17 Item 6. Exhibits 17 SIGNATURES 18 i PART I – FINANCIAL INFORMATION Forward-Looking Information The statements contained in this Quarterly Report on Form 10-QSB that are not historical fact are forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995), within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The forward-looking statements contained herein are based on current expectations that involve a number of risks and uncertainties. These statements can be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “intend,” “plan,” “could,” “is likely,” or “anticipates,” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. The Company wishes to caution the reader that these forward-looking statements that are not historical facts are only predictions. No assurances can be given that the future results indicated, whether expressed or implied, will be achieved. While sometimes presented with numerical specificity, these projections and other forward-looking statements are based upon a variety of assumptions relating to the business of the Company, which, although considered reasonable by the Company, may not be realized. Because of the number and range of assumptions underlying the Company’s projections and forward-looking statements, many of which are subject to significant uncertainties and contingencies that are beyond the reasonable control of the Company, some of the assumptions inevitably will not materialize, and unanticipated events and circumstances may occur subsequent to the date of this report. These forward-looking statements are based on current expectations and the Company assumes no obligation to update this information. Therefore, the actual experience of the Company and the results achieved during the period covered by any particular projections or forward-looking statements may differ substantially from those projected. Consequently, the inclusion of projections and other forward-looking statements should not be regarded as a representation by the Company or any other person that these estimates and projections will be realized, and actual results may vary materially. There can be no assurance that any of these expectations will be realized or that any of the forward-looking statements contained herein will prove to be accurate. 1 Item 1. Financial Statements. Medistem Laboratories, Inc. Consolidated Balance Sheets (unaudited) September 30, 2007 December 31, 2007 Assets Cash and equivalents $ 502,068 $ 986,009 Accounts receivable 27,000 - Due from affiliate 9,900 - Short-term investments 20,000 20,000 Prepaid expenses and other current assets 25,653 23,940 Total current assets 584,621 1,029,949 Property and equipment, net 597,058 656,564 Intangible assets 3,566 3,566 Other assets 48,099 86,900 Total assets $ 1,233,344 $ 1,776,979 Liabilities, Minority Interest and Stockholders' Equity Accounts payable $ 36,930 $ 162,014 Accrued expenses 95,351 12,847 Accrued registration rights penalties 74,623 65,265 Deferred revenue 8,500 15,000 Total current liabilities 215,404 255,126 Total liabilities 215,404 255,126 Minority interest - - Stockholders' equity: Series A convertible preferred stock, $0.0001 par value,no stated interest rate or dividend preference, liquidation preference of $0.35 per share or $1,800,000 aggregate, 200,000,000 shares authorized, 5,142,858 shares issued and outstanding 514 514 Common stock, $0.0001 par value, 300,000,000 shares authorized, 132,955,693 and 130,680,693 shares issued and outstanding 13,295 13,068 Paid-in capital 9,755,143 8,230,271 Accumulated deficit (8,751,012 ) (6,722,000 ) Total stockholders' equity 1,017,940 1,521,853 Total liabilities, minority interest and stockholders' equity $ 1,233,344 $ 1,776,979 See accompanying notes to unaudited consolidated financial statements. 2 Medistem Laboratories, Inc. Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues $ 648,052 $ 105,000 $ 1,596,210 $ 105,000 Operating expenses: Laboratory and clinical expenses 370,161 215,217 1,117,025 552,654 Research and development 56,642 33,747 580,287 97,236 Professional fees 146,458 126,403 322,809 538,623 General and administrative 457,388 386,802 1,614,673 1,909,510 Total operating expenses 1,030,649 762,169 3,634,794 3,098,023 Operating loss (382,597 ) (657,169 ) (2,038,584 ) (2,993,023 ) Other income (expense): Interest expense (296 ) (346 ) (527 ) (346 ) Interest income 5,786 14,477 20,591 29,871 Other expense (3,260 ) (39,106 ) (10,442 ) (57,377 ) Total other income (expense) 2,230 (24,975 ) 9,622 (27,852 ) Loss before income tax provision (380,367 ) (682,144 ) (2,028,962 ) (3,020,875 ) Income tax provision (50 ) (50 ) (50 ) (50 ) Net loss (380,417 ) (682,194 ) (2,029,012 ) (3,020,925 ) Less:Accretion of beneficial conversion feature relating to convertible preferred stock - - - (489,953 ) Net loss available to common stockholders $ (380,417 ) $ (682,194 ) $ (2,029,012 ) $ (3,510,878 ) Net loss per share: Basic $ (0.00 ) $ (0.01 ) $ (0.02 ) $ (0.03 ) Diluted $ (0.00 ) $ (0.01 ) $ (0.02 ) $ (0.03 ) Weighted average common shares outstanding: Basic 129,043,331 127,680,693 128,134,906 126,957,197 Diluted 129,043,331 127,680,693 128,134,906 126,957,197 See accompanying notes to unaudited consolidated financial statements. 3 Medistem Laboratories, Inc. Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net loss $ (2,029,012 ) $ (3,020,925 ) Adjustments to reconcile net loss to net cashused in operating activities: Depreciation and amortization 112,673 58,260 Accrued registration rights penalties 9,358 58,377 Non-cash R&D expenditures 320,000 - Non-cash loss on settlement with vendor 192,900 - Bad debt expense 3,500 - Loss on disposal of assets 6,520 - Stock-based compensation 1,012,199 2,014,942 Changes in assets and liabilities: Restricted cash - (60,380 ) Accounts receivable (27,000 ) - Other current assets (5,213 ) (13,947 ) Other assets 11,901 (60,000 ) Accounts payable 30,322 2,676 Accrued expenses 82,504 21,166 Due from affiliates (9,900 ) - Deferred revenue (6,500 ) 14,000 Net cash used in operating activities (295,748 ) (985,831 ) Cash flows from investing activities: Proceeds from sale of fixed assets 10,000 - Purchases of equipment (198,193 ) (316,307 ) Net cash used in investing activities (188,193 ) (316,307 ) Cash flows from financing activities: Proceeds from sale of preferred stock and warrants - 1,515,459 Proceeds from sale of common stock - 577,865 Net cash provided by financing activities - 2,093,324 Change in cash and equivalents (483,941 ) 791,186 Cash and equivalents, beginning of year 986,009 410,613 Cash and equivalents, end of year $ 502,068 $ 1,201,799 See accompanying notes to unaudited consolidated financial statements. 4 Note 1:Background and Basis of Presentation Medistem Laboratories (together with its consolidated affiliate, “Medistem”) is an adult stem cell biotechnology company that discovers, develops, and commercializes adult stem cell products that address serious medical conditions.While drug discovery and development is its primary focus, Medistem has compiled a body of proprietary technologies it outlicenses to commercial entities in markets where stem cell administration is permissible. Medistem currently has license agreements with two entities in Costa Rica and Mexico.Medistem has determined that the Institute for Cellular Medicine in Costa Rica (“ICM – Costa Rica”) meets the definition of a variable interest entity (“VIE”) through its existing capitalization and license agreement with Medistem, and that Medistem is the primary beneficiary of this VIE, as both terms are defined in Financial Accounting Standards Board (“FASB”) Interpretation No. 46, “Consolidation of Variable Interest Entities, an Interpretation of ARB No. 41” as amended December 2003 (“FIN No. 46”).As required by FIN No. 46, ICM – Costa Rica has been consolidated in the accompanying consolidated financial statements for all periods presented.The Company has analyzed its relationship with the entity in Mexico and determined that they do not meet the criteria for consolidation in our financial statements. The accompanying unaudited financial statements as of September 30, 2007 and for the three and nine months ended September 30, 2007 and 2006, respectively, have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for audited financial statements. In the opinion of Medistem’s management, the interim information includes all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for the interim periods. The footnote disclosures related to the interim financial information included herein are also unaudited. Such financial information should be read in conjunction with the consolidated financial statements and related notes thereto as of December 31, 2006 and for the year then ended included in Medistem’s annual report on Form 10-KSB for the fiscal year ended December 31, 2006. The preparation of financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Significant estimates and assumptions have been used by management in conjunction with the estimated useful lives of fixed assets and the computation of stock-based compensation.Actual results could differ from these estimates. Certain prior period amounts have been revised to conform to the current period presentation.These changes had no impact on previously reported net income or stockholders’ equity, except for the amount presented for the accretion of the beneficial conversion feature related to the convertible preferred stock of $489,953 during the nine-months ended September 30, 2006. The accretion was treated as a deemed dividend and increased the net loss available to common stockholders. This revision had no impact on net loss per share. Note 2:Going Concern and Operations The accompanying financial statements have been prepared assuming Medistem will continue as a going concern. Medistem has incurred net losses since inception, and has only recently begun generating revenues. The future of Medistem is dependent upon its ability to obtain financing and upon future profitable operations from the development of its business opportunities.
